Case 1:20-cv-01418-RMB-KMW Document 22 Filed 07/13/20 Page 1 of 1 PagelD: 230

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

BRENDA TRIPICCHIO, CIVIL ACTION NO. 1:20-CV-01418-
On Behalf Of Herself And All Others Similarly RMB-KMW
Situated,

Plaintiff,

V.

OLD NAVY, LLC; OLD NAVY (APPAREL)
LLC; OLD NAVY HOLDINGS, LLC; GPS
SERVICES, INC.; THE GAP, INC.; and DOES
1-20

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL
Pursuant to Rule 41(a)(1)(A)Q), Plaintiff, Brenda Tripicchio hereby voluntarily dismisses
her action against all Defendants without prejudice and without costs.

Dated: July 13, 2020
DeNITTIS OSEFCHEN PRINCE, P.C.

AN

<i
By: / =~,

J \ \
Stephen DeNittt’, Esq. (SD 0016)
525 Route 73 North, Suite 410
Marlton, New Jersey 08053

(T): (856) 797-9951

(F): (856) 797-9978
sdenittis@denittislaw.com

 
